Citation Nr: 1819984	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-31 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, anxiety disorder not otherwise specified, and dysthymia, as secondary to service-connected removal of the uterus and both ovaries.

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for urethral problems (also claimed as bladder repair; incontinence), as secondary to service-connected removal of the uterus and both ovaries.

3.  Entitlement to service connection for gallstones.

4.  Entitlement to service connection for a rash of the face, head, and forearm.

5.  Entitlement to an initial increased compensable evaluation for status post ventral hernia repair as secondary to the service-connected disability of removal of the uterus and both ovaries.

6.  Entitlement to an increased compensable evaluation for chronic maxillary sinusitis.

7.  Entitlement to an increased compensable evaluation for allergic vasomotor rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to December 1978 and from March 1980 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) on November 2017.  A copy of the transcript has been associated with the claims file and reviewed accordingly.


The Board notes that the United States Court of Appeals for Veterans Claims has held that the Board must broadly construe claims.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has been shown to be diagnosed with multiple psychiatric disabilities throughout the course of the appeal, to include major depressive disorder, anxiety disorder not otherwise specified, and dysthymia.  Accordingly, the issue on the title page reflects the expanded issue for an acquired psychiatric disability on appeal as a result of the Clemons decision.

The issues of entitlement to increased evaluations for service-connected degenerative joint disease, left shoulder, and degenerative changes of the cervical spine have been raised by the record in a February 2018 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for urethral problems, a rash of the face, head, and forearm, as well as entitlement to increased evaluations for sinusitis and rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for depression in September 1999.  In a December 1999 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in December 2000.  The Veteran then filed the current claim to reopen in March 2009.

2.  The evidence added to the record since the final December 1999 rating decision is neither cumulative, nor redundant, of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability, to include depression.

3.  The Veteran filed a claim for service connection for urethral problems in June 2001.  In a June 2002 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in June 2003.  The Veteran then filed the current claim to reopen in March 2009.

4.  The evidence added to the record since the final June 2002 rating decision is neither cumulative, nor redundant, of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claim of entitlement to service connection for urethral problems.

5.  The medical evidence of record is at the very least in equipoise with regard to a showing of an etiological relationship between the Veteran's currently diagnosed acquired psychiatric disability and her service-connected removal of the uterus and both ovaries.

6.  In person at the November 2017 hearing before the undersigned VLJ, the Veteran provided her desire to withdraw the issues of entitlement to service connection for gallstones as well as entitlement to an increased evaluation for status-post ventral hernia repair, currently certified to the Board.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for urethral problems.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for an acquired psychiatric disability, to include major depressive disorder, anxiety disorder, and dysthymia, are met.  38 U.S.C. §§ 1110, 1131, 1116, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

4.  The criteria for withdrawal of an appeal for the issues of entitlement to service connection for gallstones as well as entitlement to an increased evaluation for status-post ventral hernia repair have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  

Analysis

Acquired Psychiatric Disability

New and Material

The Veteran filed a claim for service connection for depression in September 1999.  In a December 1999 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in December 2000.  The Veteran then filed the current claim to reopen in March 2009. 

In a June 2011 rating decision, the RO appeared to reopen the Veteran's claim and denied it again on the merits.  Despite the fact that the RO appears to have reopened the Veteran's claims, the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F. 3d (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

The December 1999 rating decision denied the claims on the basis that, although the Veteran was shown to have treatment for depression in September 1995 in military service, there was no indication of any chronicity or a current disability.  The Veteran was notified of the decision on December 1999.  She had until December 2000 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until March 2009, over 8 years after the deadline.  Therefore, the December 1999 rating decision became final. 

Since the December 1999 rating decision was finalized, the Veteran has presented additional statements and treatment records showing that she suffers from a current acquired psychiatric disability, which has been variously diagnosed as major depressive disorder, anxiety disorder not otherwise specified, and dysthymia as well as medical statements linking those disabilities to the Veteran's military service and/or service-connected hysterectomy.  These findings are new because they had not been previously considered.  They are also material because they address the issues of current disability and nexus that were found to not have been presented at the time of the December 1999 rating decision.  This evidence makes it more likely that that the Veteran's claim could prevail.

As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.

Merits

Having reopened the Veteran's claim, the discussion now turns to findings on the merits of the claim.

The Veteran contends that she currently suffers from an acquired psychiatric disability that is the result of military service.  In this regard, she has testified that she has continually suffered from symptoms of this condition since military service and after receiving her in-service hysterectomy.  The Veteran contends that the trauma from the hysterectomy procedure itself, it's resultant medical complications, and its implications for her future of starting a family or having relationships have all contributed to the development of her depressive symptoms.

A review of the Veteran's service treatment records shows that she was administered a hysterectomy on March 1995.  She was also noted as treated on one occasion in September 1995 for rule-out depression.  Further records noted evidence of marriage counseling after that time.  No further discussion of additional treatment for any psychiatric disabilities occurs in the service treatment records.

The Veteran's post-service VA treatment records show episodic treatment for adjustment disorder and depressed mood for various life reasons, to include as a result of distress regarding her marriage, family, and health.

The Veteran was provided with a VA examination in January 2010.  The Veteran was diagnosed dysthymia with periodic episodes of moderate to severe depression depending on her life circumstances.  The examiner reviewed the claims file and found that the Veteran's depression has been episodic and related to multiple factors, including loss of family members (mother and sister), guilt, over not having a father figure for her son, divorce, being overweight, and medical problems.  The examiner indicated a relationship between the current diagnosis of dysthymia and the depression treatment in service could not be determined because her depression has been related to multiple factors over the years.  Additionally, the examiner explained that, without background information about what the Veteran's psychological state was before service, he could not determine a definite causal relationship.

The Veteran submitted treatment records from her private psychotherapist which showed that she was first seen on February 2010 for feeling like a baby the past few years.  The Veteran noted that she was on and off antidepressants and "things got rough again."  The Veteran reported feelings of depressed mood, decreased energy, helplessness, sleep disturbance, impaired concentration, grief, appetite increase, irritability, anxiety, stress, relationship problems, and impulsivity.  The Veteran continued treatment through April 2011 for symptoms of loneliness and depression.

The Veteran also submitted a statement from another psychotherapist, dated June 2012.  In this statement it was indicated that the Veteran had psychotherapy with this provider initially on February 2012 and continued with treatment.  The provider noted that that the Veteran reported that she had been depressed since service.  She lost her husband's parents, had a pregnancy, had a miscarriage, there was breakdown in a marriage, and she retired during the period from 1992 to 1996.  The provider stated that the Veteran was still dealing with depression that began during her military service.

The Veteran was provided with an additional VA examination opinion in July 2014.  The examiner opined that the Veteran's current dysthymia is less likely than not incurred in or caused by the mental health symptoms shown in service nor is it related to her service connected hysterectomy.  Episodic, depression over the years was found to be dependent on life circumstances, such as divorce, obesity, loss of family members, and, guilty feelings about not having a father figure for her son.  Any relationship between depression and service could not be established because of the episodic nature of the depression.

The Board finds service connection for an acquired psychiatric disability is warranted.  In other words, the positive and negative opinions of record are at least in equipoise as to whether the Veteran's acquired psychiatric disorder is related to service or secondary to a service-connected disability.

The Veteran is shown to have a current diagnosis of an acquired psychiatric disability, variously diagnosed as major depressive disorder, anxiety disorder not otherwise specified, and dysthymia.  Additionally, the Veteran has experienced symptoms of depression since first being assessed with "rule-out depression" in service in September 1995.  

Given the Veteran's current diagnosed acquired psychiatric disability, service-connected hysterectomy, and opinions suggestive of a relationship, reasonable doubt is resolved in favor of the Veteran and service connection for an acquired psychiatric disability is granted.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49.

Urethral Problems

The Veteran filed a claim for service connection for urethral problems in June 2001.  In a June 2002 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in June 2003.  The Veteran then filed the current claim to reopen in March 2009.

In a June 2011 rating decision, the RO appeared to reopen the Veteran's claim and denied it again on the merits.  Despite the fact that the RO appears to have reopened the Veteran's claims, the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett, 8 Vet. App. 1, aff'd, 83 Fed. 3d. at 1380; see also Jackson, 265 F. 3d.  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

The June 2002 rating decision denied the claims on the basis that, although the Veteran was shown to have a hysterectomy in service and she currently suffered from urethral problems, there was a negative nexus via a May 2002 VA examination opinion.  The Veteran was notified of the decision on June 2002.  She had until June 2003 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until March 2009-almost 6 years after the deadline.  Therefore, the June 2002 rating decision became final. 

Since the June 2002 rating decision was finalized, the Veteran has presented additional statements and treatment records showing that she suffers from current urethral problems as well as medical statements linking those disabilities to the Veteran's military service or service-connected hysterectomy.  There is also evidence that her urethral problems may have been aggravated by her service-connected hysterectomy.  These findings are new because they had not been previously considered.  They are also material because they address the issue of a nexus that was found to not have been presented at the time of the June 2002 rating decision.  

As new and material evidence has been received, the claim of entitlement to service connection for urethral problems is reopened.

Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At her November 2017 Board hearing before the undersigned VLJ, the Veteran indicated that she wished to withdraw the appealed issues of:  entitlement to service connection for gallstones and entitlement to an increased rating for her ventral hernia.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appealed issues and they are dismissed.

ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability is reopened.

Entitlement to service connection for an acquired psychiatric disability is granted, subject to the laws that govern the payment of monetary benefits.

New and material evidence having been received, the claim for entitlement to service connection for urethral problems (also claimed as bladder repair and incontinence) is reopened.

The claim for entitlement to service connection for gallstones is dismissed.

The claim for entitlement to an initial increased compensable evaluation for status-post ventral hernia repair is dismissed.


REMAND

Rash, Sinusitis, and Rhinitis

It is noted that in reference to the Veteran's claims for service connection for a rash of the face, head, and forearm as well as increased evaluations for sinusitis and rhinitis, the RO should be directed to issue a statement of the case (SOC).  The record reveals that the Veteran filed notices of disagreement (NODs) to August 2015 and February 2016 rating decisions for these claims in July 2016 and August 2016, respectively.  The Board notes that there is no indication that the Veteran has ever been provided a SOC for these issues.  An unprocessed NOD shall be remanded, not referred, to the RO for issuance of an SOC.  Manlincoln v. West, 12 Vet. App 238, 240-241.  Thus, this claims are remanded for the issuance of a SOC.

Urethral Problems

The Veteran was previously provided with a VA examination and addendum opinion in March 2011 and July 2014, respectively.  The VA examiners both opined that the Veteran's urethral problems were less likely than not caused by or incurred in military service, to include as a result of the Veteran's service-connected in-service hysterectomy.  The opinions concluded that the Veteran's urethral problems had pre-existed the March 1995 in-service hysterectomy and had first appeared in 1989.  Neither examiner, however, discussed the possibility of whether the Veteran's urethral problems could have been aggravated by her hysterectomy.  She later underwent a June 2001 procedure for a pubovaginal sling with autologous fascia and cystoscopy post-service.  

The Board finds in light of this, it is reasonable to presume that there is a possibility that the Veteran's condition worsened because of the hysterectomy and not just its normal course.  Nonetheless, the examiners did not definitively address this issue and the Board is precluded from interjecting its own medical assessment in this regard.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC for the claims for service connection for a rash of the face, head, and forearm as well as increased evaluations for sinusitis and rhinitis.

2.  Obtain any outstanding VA and private treatment records related to the Veteran's urethral complaints.  

3.  Forward the Veteran's claims file to an appropriate examiner to provide an addendum opinion as to the nature and etiology of her urethral complaints.  The examiner must review the claims file. 
It is left to the examiner's discretion whether to reexamine the Veteran.

All pertinent pathology associated with the service-connected urethral problems should be noted in the examination report.

The examiner is asked to opine whether the Veteran's urethral problems disability existed prior to her March 1995 hysterectomy.

If they preexisted her hysterectomy, the examiner is also asked to opine whether it at least as likely as not (i.e., is it 50 percent or more probable) that the Veteran's urethral problems were aggravated by her service-connected hysterectomy. 

Please consider, and discuss as necessary, the effects of the Veteran's March 1995 in-service hysterectomy, and subsequent June 2001 procedure for a pubovaginal sling with autologous fascia and cystoscopy.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

4.  After completing the above action, and any other development, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


